Citation Nr: 0124868	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  99-24 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an extension of a temporary total evaluation 
pursuant to 38 C.F.R. § 4.30 based on the need for 
convalescence beyond January 31, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel

INTRODUCTION

The veteran served on active duty from August 1966 until July 
1968.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a January 1999 
rating decision of the Manchester, New Hampshire Regional 
Office (RO) which denied an extension of a temporary total 
evaluation based on convalescence under 38 C.F.R. § 4.30 for 
left knee disability.  The temporary total rating was granted 
from July 21, 1998 through January 31, 1998.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The veteran's service-connected left knee was not 
immobilized with a cast subsequent to January 31, 1999.  
There was no surgery to the knee during this period.

3.  He was granted a 100 percent temporary total rating from 
July 21, 1998 through January 31, 1999 for immobilization of 
the left knee by cast.  


CONCLUSION OF LAW

The requirements for an extension of a temporary total 
evaluation pursuant to 38 C.F.R. § 4.30 based on the need for 
convalescence subsequent to January 31, 1999 following 
immobilization by cast of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 4.30 (2001); 66 Fed. Reg. 45,620-32 (August 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, became effective during the pendency of this appeal.  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  The Board has therefore reviewed this 
case with the provisions of those laws in mind, and finds 
that VA's duty to assist the appellant in developing the 
evidence pertinent to the claim has been met.  In this 
regard, the Board notes that the veteran has undergone VA 
examination and pertinent medical treatment records have been 
associated with the record.  The appellant was specifically 
informed of the notice and duty to assist provisions of the 
VCAA in correspondence dated in June 2001.  He has not 
identified any additional, relevant evidence that has not 
been requested or obtained.  The Board thus finds that the 
claim is ready to be reviewed on the merits.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096 (codified at 38 U.S.C.A. § 5100 et. seq. (West 
Supp 2001)).  

The veteran contends that he should receive an extension of a 
temporary total evaluation pursuant to 38 C.F.R. § 4.30 
beyond January 31, 1999 based on the necessity of left knee 
immobilization with a cast subsequent to that date.  

Under 38 C.F.R. § 4.30, a temporary total disability 
evaluation (100 percent) will be assigned without regard to 
other provisions of the VA's Schedule for Rating Disabilities 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted for the following: (1) 
surgery necessitating at least one month of convalescence; 
(2) surgery with severe postoperative residuals, such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
or (3) immobilization by cast, without surgery, of one major 
joint or more.

The veteran was afforded a VA general medical examination for 
compensation and pension purposes in June 1998.  With respect 
to the left knee, the veteran stated that he had slipped on a 
wet floor in 1991 resulting in dislocation of that knee.  He 
stated that it was placed in a cast and a brace which he had 
worn since that time.  It was reported on physical 
examination that gait was only with a brace on both knees and 
a cane in the right hand which were removed upon evaluation.  
Following examination, it was opined that there was a direct 
relationship between current left knee problems and the 
service-connected right knee disability.  Service connection 
for internal derangement of the left knee as secondary to the 
service-connected right knee disorder was established by 
rating action dated in July 1998, effective from May 8, 1996.  

VA outpatient clinic notes reflect that the veteran was seen 
in the emergency room on July 21, 1998 reporting that he had 
fallen and dislocated his left knee the previous day after 
attempting to walk without his knee brace.  The left leg was 
noted to be painful and swollen such that he could not wear 
the brace.  Following examination, an assessment of medial 
collateral ligament strain versus tear was rendered for which 
a knee immobilizer, crutch walking and orthopedic 
consultation were prescribed.  The veteran was seen in urgent 
care for treatment of left knee instability on August 17, 
1998 where it was noted that he was last seen in the 
orthopedic clinic on August 11 at which time the cast for the 
left leg was removed and he was told to use his Bledsoe knee 
brace.  It was indicated, however, that he felt unable to 
utilize the knee brace because the knee was too unstable and 
he could not bear weight on it.  It was noted that he was 
there on that day to have orthopedics re-evaluate the leg to 
see if it required recasting.  The veteran was observed to be 
walking with crutches with a straight leg splint.  On 
September 22, 1998, it was recorded that the veteran was 
referred by the orthopedic service for issuance and training 
with Canadian crutches secondary to bilateral knee 
disability.  It was observed that he had TDWB (touchdown 
weight-bearing) of the left lower extremity and wore a brace 
on the right knee.  The veteran was seen on an outpatient 
basis in at the VA November 1998 into December 1998, 
including physical therapy, where he was observed to wear a 
left knee brace.

The veteran's primary care provider, J. Rothwangl, M.D., 
wrote in January 1999 that the veteran had been under 
orthopedic care since July 21, 1998, and that his left leg 
was immobilized due to dislocation of his left knee.  

The appellant was afforded a VA general medical examination 
for compensation and pension purposes in February 1999 and 
complained of constant pain for which he took Ibuprofen.  
Upon physical examination, he was observed to walk with a 
brace on each knee which the examiner stated aided in 
strengthening of the knees.  It was also noted that he 
ambulated with the assistance of Canadian crutches.  The left 
knee was found to be quite tender to palpation and there was 
limitation of motion.  There was loss of strength of flexion 
and extension against resistance.  It was reported that there 
was lateral motion to the left knee and a cruciate draw which 
was positive up to about 1/4 inch.  It was noted that the 
veteran voiced complaint when flexion was attempted beyond 
120 degrees with a goniometer.  Radiological study of the 
left knee revealed joint effusion.  The knee was otherwise 
unremarkable.  

VA outpatient notes dated in March 1999 record that the 
veteran had fallen two weeks before and twisted his left knee 
resulting in painful popping and swelling.  It was noted that 
he continued using Canadian crutches and knee braces.  
Orthopedic surgery outpatient records dated in April 1999 
indicate that he was unable to walk without crutches.  
Another statement dated in June 1999 was submitted by Dr. 
Rothwangl, M.D., who related that the left leg was 
immobilized due to dislocation of the left knee.  A medical 
report dated in August 1999 was received from the Chief of 
the VA Orthopedic Section, J. M. Harris, III, M.D., who wrote 
that the veteran had been in a straight leg cast for six 
months since April 21, 1998, after problems with the left 
knee of several years' duration.  It was reported that since 
removal of the cast, he had been unable to put weight on the 
leg without some degree of external support, most recently a 
knee immobilizer and the use of crutches.  A VA outpatient 
clinic note dated in October 1999 indicated that the 
appellant was using crutches and a knee immobilizer for pain 
and swelling.  Subsequent VA outpatient records show that the 
veteran was afforded continuing follow-up for symptoms 
affecting the left knee, and that a total left knee 
replacement was considered but was ultimately ruled out.  

The veteran presented testimony upon personal hearing on 
appeal in December 2000 to the effect that he had worn a full 
plaster cast on the left leg for a year after April 1998, and 
that when the cast came off, he was issued a knee immobilizer 
and crutches.  He also indicated that the cast had been taken 
off in approximately December 1998.

The appellant underwent VA examination in April 2001 where he 
stated that he wore a plaster cast for one year following 
injury in 1998, before being placed in an immobilizing cast.  
It was noted, however, that he was currently using a brace 
because he was unable to drive with the cast.  It was 
reported that he had had no surgery of the left knee to date.  
The veteran was currently observed to be using crutches and a 
brace, and denied using a cane or corrective shoes.  

Analysis

At the outset, the Board points out that the clinical 
evidence to date has not indicated that the veteran has had 
surgery on his left knee.  Therefore, the first two 
requirements for an award of a temporary total disability 
evaluation under 38 C.F.R. § 4.30, are not for application in 
this case.  Clinical documentation of record does reflect 
that the veteran fell on July 21, 1998 and sustained injury 
to his left knee for which a cast was applied.  Although he 
stated upon personal hearing on appeal in December 2000 that 
he was placed in a cast in April 1998 (supported by the 
statement of the VA Chief of Orthopedics, Dr. Harris, in a 
statement dated in August 1999), there is no documentation of 
record which substantiates any injury or procedure at that 
time.  Dr. Harris' statement is also odds with the dates 
provided by the veteran's primary provider, Dr. Rothwangl.  
Moreover, when the appellant was afforded a VA examination in 
June 1998, he was observed to be wearing knee braces.  The 
Board thus finds that Dr. Harris' report is of substantially 
diminished probative value in ascertaining when the veteran 
was placed in a cast and the date it was removed. 

38 C.F.R. § 4.30 clearly stipulates that if an appellant has 
not had surgery, there must be immobilization by cast of one 
major joint or more.  It appears in this instance that 
central to the question at issue is whether the veteran wore 
a cast producing immobilization after termination of the 
temporary total disability evaluation under 38 C.F.R. § 4.30 
on January 31, 1999.  The Board concludes that he did not.  

A cast is a still dressing of casing made of bandage 
impregnated with plaster of Paris or other hardening 
material, used for immobilization of various parts of the 
body, in cases of fractures, dislocations and infected 
wounds.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 227 (26th 
ed. 1985).  The clinical evidence clearly demonstrates that 
while the appellant has utilized various devices to assist 
with ambulation and to help stabilize and strengthen the left 
knee, including various braces, a knee immobilizer and 
Canadian crutches, there is no showing in the record that he 
has required a cast as defined above.  While his primary care 
provider, Dr. Rothwangl, stated in January and June 1999 that 
the knee had been immobilized, it does not appear this was 
accomplished by a device in the nature of a cast as defined 
previously.  The Board notes in this regard that the veteran 
himself stated upon personal hearing on appeal in December 
2000 that the cast was removed in December 1999.  The Board 
thus concludes that the veteran's left lower extremity was 
not immobilized by a cast following January 31, 1999 and that 
the third requirement of 38 C.F.R. § 4.30 has not been met in 
this instance.  Entitlement to an extension of a temporary 
total evaluation pursuant to 38 C.F.R. § 4.30 based on the 
need for a cast beyond January 31, 1999 is therefore denied.  

The Board would also add that while the clinical record does 
indeed reflect a significant degree of impairment associated 
with the service-connected left knee, to include pain, 
instability, tenderness, swelling, restriction of motion, 
etc., the most appropriate vehicle for consideration of such 
symptoms is a claim for an increased rating, to include a 
total rating, and not a need for convalescence.  That issue 
has not been developed for appellate review.  The Board also 
finds that the clinical record is adequate for disposition of 
the current issue on appeal and that a remand for further 
development is not warranted.


ORDER

Extension of a temporary total evaluation pursuant to 38 
C.F.R. § 4.30 based on the need for convalescence following 
immobilization by cast of the left knee subsequent to January 
31, 1999 is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

